DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
The subject matter of claims 6-8, 11 is well known in the art  and used to set up the neural network and identify angle of arrival. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over MA CN 108469615 A in view of HUANG CN 106546892 A.

Regarding claims 1, 3 Ma teaches
1. A target positioning device based on a plecotus auritus double-pinna bionic sonar, comprising: 
an ultrasonic transmitter, wherein the ultrasonic transmitter transmits an 5ultrasonic signal; [0054-0092]
after reflected by a to-be-measured object within a coverage range of the ultrasonic signal transmitted by the ultrasonic transmitter, [0054-0092]
the ultrasonic signal is received by two ultrasonic receivers installed on the inner bottom of two imitated plecotus auritus pinnae; [0054-0092]
after received by the two ultrasonic receivers, the received signal is sent to a signal collector; 

the signal processor extracts a signal time-frequency energy feature from the received digital signal through a short-time Fourier transform, and [0054-0092]
3. A target positioning method based on a plecotus auritus double-pinna bionic sonar, comprising:  25step (1): adjusting elevations of imitated plecotus auritus pinnae, and adjusting an angle between a left bionic pinna and a right bionic pinna of the imitated plecotus auritus pinnae, adjusting the ultrasonic transmitter to face the to-be-measured object, and transmitting an ultrasonic signal;  18step (2): transmitting an ultrasonic signal and receiving an echo signal of the ultrasonic signal by ultrasonic receivers respectively installed on the inner bottom of the two left and right imitated plecotus auritus pinnae; after received by the two ultrasonic receivers, transmitting the received signal to a signal collector;  5step (3): transmitting, by the signal collector, the collected signals of two microphones to a signal processor after converting an analog signal to a digital signal; and step (4): extracting, by the signal processor, a signal time-frequency energy feature from the received digital signal through a short-time Fourier transform, [0054-0092]
But does not teach
inputs the time-frequency energy feature into a trained neural network to identify an azimuth and an elevation of the to-be-measured object.  
Huang teaches

inputs the time-frequency energy feature into a trained neural network to identify an azimuth and an elevation of the to-be-measured object.  [0046-0056]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ma  with teaching by Huang in order to identify the position of the measured object.


2., 12 The device according to claim 1, wherein the imitated plecotus auritus pinnae 15comprise a left bionic pinna and a right bionic pinna; the left bionic pinna is regarded as a left bionic antenna; the right bionic pinna is regarded as a right bionic antenna; the center line of the left bionic antenna is parallel or 

Ma Discloses the invention except for
4. The method according to claim 3, wherein the transmitted ultrasonic signal is a chirp pulse string signal, each chirp pulse string comprises a plurality of chirp pulses of equal intervals, and a single chirp pulse is a linear frequency modulation signal whose frequency decreases from 60/n kHz to 20/n kHz and lasts for 5 ms.  
It would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by Ma, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6-8, 11 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over MA CN 108469615 A in view of HUANG CN 106546892 A further in view of Official Notice.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ma with teaching by Official Notice  in order to set up the neural network and identify angle of arrival.

Allowable Subject Matter
Claims 5, 9, 10, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645